Citation Nr: 0528678	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  98-08 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to an increased rating for conjunctivitis, 
with decreased visual acuity of the left eye, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 1986, 
and from March 1991 to October 1991

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the benefits sought on appeal.  

In a March 1999 Board decision, the Board granted service 
connection for a left eye disability, ptosis and decreased 
visual acuity due to conjunctivitis, and denied service 
connection for a right eye disorder.  In a June 1999 rating 
decision, the RO effectuated the Board's decision and 
assigned a noncompensable rating for the left eye ptosis 
disorder effective August 1996.  In addition, the RO assigned 
a 10 percent rating for decreased visual acuity of the left 
eye due to conjunctivitis effective August 1996.  Unbeknownst 
to the Board, the veteran had requested a hearing before the 
Board.  Consequently, a September 1999 Board decision vacated 
that portion of the March 1999 decision that denied service 
connection for a right eye disorder.  In December 1999, the 
veteran testified at a videoconference hearing before the 
undersigned.  

In April 2000, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.

In a November 2000 rating decision, the RO stated that 
service connection was granted for chronic left eye 
conjunctivitis with decreased visual acuity and ptosis.  A 
non-compensable rating was assigned effective August 1996, 
and a 10 percent rating was assigned May 1998.  In a January 
2001 rating decision, the RO determined that a revision was 
warranted in the November 2000 rating decision.  A 
compensable rating for the left eye was assigned from August 
1996.  As noted above, the June 1999 rating decision had 
already granted service connection for left eye disability 
and assigned a 10 percent rating effective August 1996.  The 
veteran thereafter perfected an appeal to the recent rating 
decision.  

In June 2003, the Board denied entitlement to a higher rating 
for ptosis of the left eye, and an effective date prior to 
February 16, 2001, for 30 percent evaluation for headaches.  
The Board also remanded the issues of entitlement to service 
connection for a psychiatric disorder, a gastrointestinal 
disorder to include as due to an undiagnosed illness, and for 
a right eye disorder, as well as the matter of an increased 
rating for conjunctivitis, with decreased visual acuity of 
the left eye.  The case was subsequently returned to the 
Board.

In a March 2005 decision, the Board denied service connection 
for a psychiatric disorder and for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.  The 
Board remanded the issues listed on the front page.


FINDINGS OF FACT

1.  Current right eye disability is not due to disease or 
injury during service and is not related to service-connected 
conjunctivitis, with decreased visual acuity of the left eye.

2.  Conjunctivitis, with decreased visual acuity of the left 
eye, is productive of overall visual acuity of 20/100 or 
better.


CONCLUSIONS OF LAW

1.  Right eye disability was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by the service-connected left eye disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2004).

2.  The criteria for a rating in excess of 10 percent for 
conjunctivitis, with decreased visual acuity of the left eye, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.383(a), 4.1, 4.2, 4.3, 4.7, 4.75, 4.83, 4.84a, 
Diagnostic Code 6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2005 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the July 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Pertinent medical evidence has been obtained and 
the veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159(c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Service Connection For a Right Eye Disorder

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
In addition, service connection may also be granted for 
disability which has been aggravated by a service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (199

The veteran as a layperson has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, the record does not reflect 
that he has medical expertise.  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that the veteran's right 
eye vision was 20/20 during service.  There is no record of 
any disease or injury of the right eye.  

In September 1996, the veteran was afforded a VA examination.  
Examination of the eyes revealed no abnormalities of the 
sclera or conjunctiva of the right eye.  Fundoscopy and range 
of motion evaluation were normal.  No right eye disorder was 
diagnosed.  

In October 1997, the veteran was afforded a VA examination.  
The veteran made no right eye complaints.  Vision in the 
right eye was 20/20 without correction.  For both eyes, 
pinhole equaled 20/200 -1.00.  Refraction of the right eye 
plano was 20/20 -2.00.  External examination revealed that 
the pupil was 4 millimeters and reacted to light.  The 
anterior chambers were clear.  The lens was clear.  The 
sclera was clear.  Fundus examination was clear.  The disc 
showed good color with sharp margins.  C/D ratio was 0.4 in 
the right eye.  Macula had good color, there was a good 
foveal reflex.  Background and periphery were unremarkable.  
The impression was refractive error and anisometropia with 
partial suppression amblyopia.  Right or left eye was not 
specified.  A prescription was written for a contact lens for 
the left eye only.  

In May 1998, the veteran was seen by J.M., O.D., for an eye 
evaluation.  Ocular examination revealed vision of 20/20 in 
the right eye.  Refraction was -0.25.  Dilated fundus 
examination revealed a cup to disc ratio of .5.  There were 
no peripheral, macular, or vascular pathology.  The examiner 
indicated that the veteran had decreased vision in the left 
eye.  There was no mention of the right eye.  The examiner 
stated that she agreed with the VA diagnoses of anisometropia 
with partial suppression amblyopia.  However, she noted that 
the veteran had indicated that he had 20/20 vision as a child 
and that if this was the case, the decreased vision in the 
left eye would not be caused by congenital defects.  There 
was no diagnosis as to the right eye.  

In December 1999, the veteran testified at a videoconference 
hearing.  At that time, the veteran testified that his right 
eye had weakened because it had to compensate for the left 
eye.  He reported that he had blurred vision and headaches.  
The veteran stated that his right eye problems started five 
years earlier.  

In January 2000, a letter was received from F.M., O.D., who 
stated that the veteran had left eye disability.  He stated 
that he believed that the probable trachoma chlamydial 
conjunctivitis had a direct bearing on his present corneal 
astigmatism and visual loss.  

In January 2001, the veteran was afforded a VA examination.  
The examination is misdated January 1971.  At that time, the 
veteran reported that he had a right eye disability as a 
result of his left eye disability.  On examination, visual 
acuity was 20/25 -1.  His ocular alignment was normal.  His 
pupils were 4 millimeters and reactive and without afferent 
papillary defect.  His extraocular motility and visual fields 
were normal.  His intraocular pressures were 17 millimeter 
Hg.  His conjunctivae were normal.  Slit lamp testing 
revealed that corneas, irides, and anterior chamber were 
normal.  The veteran's eyes were dilated.  The veteran's 
right lens and vitreous were clear.  Upon dilation, 
evaluation of the optic nerve revealed pigmentary disruption 
at the border of the optic nerve diffusely.  There was 
irregular mottling at the superior edge of the fovea.  
Fundoscopy examination revealed scattered, small 
chorioretinal scars on the retinal periphery, primarily on 
the left eye.  With regard to the left eye, the examiner 
noted that the veteran had scattered chorioretinal scars.  It 
was noted that it was possible that the veteran experienced a 
viral retinitis in the past that had left insignificant 
chorioretinal scars.  Histoplasmosis could not be ruled out 
based on retinal findings, however the retinopathy appeared 
to be stable and it did not contribute to his decreased 
vision.  The examiner also stated that there was no evidence 
of residual damage to the eyes from the inservice diagnosis 
of chlamydial conjunctivitis.  

In January 2001, the veteran was again seen by J.M., D.O. for 
an eye evaluation.  At that time, his visual acuity in the 
right eye was 20/30.  Refraction yielded right plano D.S. 
20/20.  Dilated fundus examination revealed a cup to disc 
ratio of .55 and there was no peripheral or vascular 
pathology.  The diagnoses involved the left eye.  

In March 2001, the veteran was afforded a VA examination.  
The findings were exactly the same as in January 2001.  

In April 2002, the veteran was afforded another VA 
examination.  The veteran's visual acuity was 20/20 with a 
minimal refractive error in the right eye.  His external 
examination revealed normal ocular alignment and his 
extraocular motility was normal.  His pupil was 4 millimeter 
2+ reactive without afference papillary defects.  
Conjunctivae and lid were normal.  Upon slit lamp 
examination, his cornea, irides, and anterior chambers were 
normal.  His levator function was 17 millimeters.  Upon 
dilation, the left lens revealed very trace calcifications 
while the right lens was clear.  The vitreous was clear in 
both eyes.  His cup to disc ratio was 0.35 in the left eye.  
There was very mild mottling of the retinal pigment 
epithelium of the maculae.  The vessels were otherwise normal 
in both eyes.  Retinal periphery was noted for scattered 
small coil retinal scarring inferiorly, again in both eyes.  

In his review of the case, the examiner noted that F.M., 
O.D., had stated that he believed that the probable trachoma 
chlamydial conjunctivitis had a direct bearing on his present 
corneal astigmatism and visual loss.  The VA examiner 
indicated that this statement was totally inaccurate based on 
all the information provided in the veteran's claims file and 
the other examinations.  

The examiner noted that the veteran made a point of 
emphasizing the importance of this chronic conjunctivitis 
resulting in a decrease in his visual acuity of the left eye.  
Based upon the examiner's thorough review of the claims file 
and ophthalmic notes, it was clear that the veteran was 
treated for a chlamydial keratoconjunctivitis and that this 
condition resolved with no significant ocular sequelae 
including visual loss.  It was his opinion, which he stated 
that consistent with the previous ophthalmologists who have 
evaluated the veteran, that the decrease in visual acuity was 
of unknown etiology and was probably related to amblyopia of 
the left eye.  The examiner stated that he felt very strongly 
that the decrease in visual acuity was not related to the 
remote history of keratoconjunctivitis.  

In June 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran's 
best corrected visual acuity was 20/20 in the right eye with 
no refractive error.  His external examination revealed 
normal ocular alignment and motility in both eyes.  Both 
pupils were 5 millimeters 2+ reactive without afferent 
pupillary defect.  His intraocular pressure was 23 millimeter 
Hg. In the right eye and 25 millimeter Hg. In the left eye  
The examiner indicated that it should be noted that the 
veteran was tense when taking the pressure.  The 
conjunctivae, lids, and lashes were normal in both eyes.  His 
levator function was 17 millimeters in both eyes.  Upon 
dilation, the lens revealed trace cortical opacifications in 
both eyes while his vitreous were clear.  His cup to disc 
ratio was 0.35 in the right eye and 0.3 in the left eye.  
There was no edema of the maculae.  There were very 
peripheral scars scattered in the retinal periphery of both 
eyes.  The examiner indicated that the veteran had a decrease 
in visual acuity.  The examiner further advanced the same 
opinion that he had on the previous April 2002 examination.  
The examiner again stated that the veteran's decrease in 
visual acuity was not related to the veteran's remote history 
of any infectious incident while in service.  

In May 2005, the veteran was examined by a private physician 
who stated that he had foveal retinal epitheal detachment of 
the right eye.  He did not attribute it to service or to 
service-connected left eye disability.  

In May 2005, the veteran was afforded another VA examination.  
The veteran's uncorrected vision was 20/25 in the right eye.  
His uncorrected visual acuity was J3 in the right eye.  His 
best corrected visual acuity was 20/20 in the right eye.  His 
extraocular pressures motility and visual fields were normal.  
His intraocular pressure on the right was 18 millimeters Hg.  
His MRD-1 measurements revealed 3 millimeters on the right 
with normal levator functions.  His lashes and conjunctivae 
were normal in both eyes.  His cornea, irides, and anterior 
chamber were normal in both eyes.  Upon dilation, the 
veteran's lens and vitreous were clear in both eyes.  His cup 
to disc ratio revealed 0.3 on the right.  His macula was 
notable for a superior paramacular retinal pigment epithelial 
detachment in the right eye and normal in the left eye.  His 
retinal periphery was notable for scattered punched out 
chorioretinal scars consistent with histoplasmosis syndrome.  

The examiner stated that he had reviewed the veteran's claims 
file.  He also performed prior examinations.  He noted that 
the veteran had a remote history of chlamydial 
keratoconjunctivitis.  Although a private examiner stated 
that this infection process caused visual loss, this examiner 
indicated that this opinion was completely inaccurate based 
on the information reviewed in the claim file which showed 
that the veteran did not have any significant sequelae.  The 
examiner indicated that the etiology of current visual loss 
was unknown.  The examiner also provided the same opinion 
that he had before, that the inservice eye problems did not 
result in vision loss.  In addition, he stated that the 
pigment epithelial detachment in the paramacular region was 
also not related to any infectious condition.  

At the outset, the Board notes that there is no competent 
medical evidence that the veteran has a right eye disability 
which is directly related to service.  There was no inservice 
disease or injury to the right eye and there is no competent 
medical evidence establishing that a right eye disability was 
first manifest during service.  The veteran himself does not 
contend that this is the case.  The veteran believes that he 
has right eye disability which is due to his service-
connected left eye disability.  However, he is not competent 
to provide an assessment as to any such etiological 
relationship.  

There is conflicting medical evidence with regard to whether 
the veteran's current right eye disability is related to his 
left eye disorder.  One private examiner indicated that the 
probable trachoma chlamydial conjunctivitis of the left eye 
which the veteran had during service and is service-connected 
for, had a direct bearing on his present corneal astigmatism 
and visual loss.  Conversely, a VA examiner opined that the 
veteran had no sequelae from the remote history of chlamydial 
keratoconjunctivitis of the left eye including any decrease 
in visual acuity.  As such, based on the VA medical 
examiner's opinion that there is no residual disability of 
the inservice conjunctivitis in the left eye including 
decreased visual acuity, it follows that there is no 
pathology to cause or aggravate a right eye disability.  

The Board attaches significant probative value to the VA 
examiner's opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA 
examiner reviewed the entire claims file, in detail, on 
several occasion.  The VA examiner determined that there was 
no relationship between right and left eye disabilities.  The 
VA examiner explained why such a relationship did not exist 
and pointed to the lack of any residual disability due to the 
inservice infection.  The examiner addressed the conflicting 
medical evidence. Conversely, the private examiner noted that 
the veteran's vision was normal on entrance into service and 
was normal again in 1983 during service.  He did not explain 
why the inservice infection caused visual loss or other 
disability.  He did not address the normal visual examination 
at separation and the normal evaluations, post-service.  He 
did not explain why or how the inservice infectious process 
resulted in any disability to the right eye.  Rather, he 
provided a conclusory statement with no explanation.  He did 
not address conflicting medical evidence.  As such, as noted, 
the VA examiner's opinion is more probative in this case.  

The VA examiner stated that the veteran was treated for a 
chlamydial keratoconjunctivitis and that this condition 
resolved with no significant ocular sequelae including visual 
loss.  It was his opinion, which is consistent with the 
record and other medical evidence, that the decrease in 
visual acuity as well as the pigment epithelial detachment in 
the paramacular region were not related to the remote history 
of keratoconjunctivitis.  This competent evidence is the most 
probative of record.  Accordingly, service connection is not 
warranted in this case.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Increased Rating for Conjunctivitis, with Decreased Visual 
Acuity of the Left Eye

As noted above, in a March 1999 Board decision, the Board 
granted service connection for a left eye disability, ptosis 
and decreased visual acuity due to conjunctivitis.  In a June 
1999 rating decision, the RO effectuated the Board's decision 
and assigned a noncompensable rating for the left eye ptosis 
disorder effective August 1996.  In addition, the RO assigned 
a 10 percent rating for decreased visual acuity of the left 
eye due to conjunctivitis effective August 1996.  The veteran 
did not appeal that decision.  

In a November 2000 rating decision, the RO stated that 
service connection was granted for chronic left eye 
conjunctivitis with decreased visual acuity and ptosis.  A 
noncompensable rating was assigned effective August 1996, and 
a 10 percent rating was assigned May 1998.  In a January 2001 
rating decision, the RO determined that a revision was 
warranted in the November 2000 rating decision.  A 
compensable rating for the left eye was assigned from August 
1996.  As noted, the June 1999 rating decision had already 
granted service connection for left eye disability and 
assigned a 10 percent rating effective August 1996.  The 
veteran thereafter perfected an appeal of the recent rating 
decision.  Thus, the matter before the Board is an increased 
rating for conjunctivitis, with decreased visual acuity of 
the left eye.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  A 20 percent evaluation is warranted in cases of 
vision of 15/200 in one eye and 20/40 in the other eye, 
20/200 in one eye and 20/40 in the other eye, 20/100 in one 
eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 
in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 
6078.

The veteran is not service-connected for any disability of 
the right eye.  The veteran is not blind in his left eye; 
therefore, his right eye is considered normal for rating 
purposes.  See 38 C.F.R. §§ 3.383(a), 4.14.

The Board notes that much of the evidence relevant to this 
claim for an increased evaluation for the left eye disability 
is the same evidence set forth above in the discussion for 
service connection for a right eye disability.  As such, the 
Board will not repeat a summary of much of that evidence in 
this increased rating discussion although that evidence where 
relevant has been considered by the Board in adjudication of 
the increased rating claim.  

As noted above, in January 2000, a private medical report was 
received from the veteran in support of his claim.  Although 
this document might have been submitted in support of his 
claim of service connection, as noted, this benefit was 
granted in 1999.  Thus, this correspondence is accepted as a 
claim for an increase.  

A January 2000 private medical report was prepared by F.M., 
D.O. and showed that an eye evaluation was conducted.  Visual 
acuity of the left eye was 20/80.  Refraction was + .50-2.50 
x 165 20/60.   Near visual acuity was 20/60.  Suppression of 
the left eye occurred on binocular testing.  Internal 
examination of the eye revealed cup disc ration of 0.3.  
There was ptosis of the left lid which was not obscuring the 
pupil.  Keratometry measurement of the left eye was 
4250/44650 x 105.  Biomicroscopy revealed that the cornea was 
clear and pupil actions were normal.  The examiner stated 
that he believed that the probable trachoma chlamydial 
conjunctivitis had a direct bearing on his present corneal 
astigmatism and visual loss.  

In January 2001 (misdated as January 1971), a VA examination 
was conducted.  The veteran's visual acuity was 20/100 in the 
left eye.  His ocular alignment was normal.  His pupils were 
4 millimeters and 2+ reactive without afferent papillary 
defect.  His extraocular motility and visual fields were 
normal.  His intraocular pressures were 17mmHg.  There was a 
ptosis n the left eyelid.  His conjunctivae were normal.  
Upon slit lamp testing, the cornea, irides, and anterior 
chamber were normal.  Upon dilation, there was trace anterior 
cortical calcification.  His vitreous was clear.  His cup to 
disc ratio was 0.3.  His macula was normal.  Evaluation of 
the optic nerve revealed pigmentary disruption at the border 
of the optic nerve diffusely.  There was irregular mottling 
at the superior edge of the fovea.  Fundoscopy examination 
revealed scattered, small chorioretinal scars on the retinal 
periphery, primarily on the left eye.  The examiner indicated 
that there was no evidence of residual damage to the eye from 
the inservice diagnosis of chlamydial conjunctivitis.  The 
examiner opined that it did not appear that the veteran's 
decrease in vision was long-standing and was related to 
amblyopia unless the examiner was able to obtain the 
veteran's medical records that could prove that he 
experienced a maculopathy in the past which had left no 
residual findings on examination.  The examiner also noted 
that the veteran was mildly bothered by the ptosis.  

The Board has also considered the January 2001 report from 
J.M., D.O.  At that time, his visual acuity in the left eye 
was 20/400.  Refraction yielded left eye .55.  Dilated fundus 
examination revealed a cup to disc ratio of .55 and there was 
no peripheral or vascular pathology.  The diagnosis was 
decreased vision of unknown etiology, rule out anisometropic 
meridional amblyopia.  Visual field testing was performed 
which revealed an arcuate defect.  

In March 2001, the veteran was afforded a VA examination.  As 
noted above, the findings were exactly the same as in January 
2001.  

In April 2002, the veteran was afforded another VA 
examination.  The veteran's visual acuity was 20/70- with a 
minimal refractive error in the left eye.  The remaining 
findings are as reported above.  As noted, the VA examiner 
found Dr. M.'s statement regarding a relationship between the 
veteran's probable trachoma chlamydial conjunctivitis and the 
veteran's present corneal astigmatism and visual loss to be 
totally inaccurate based on all the information provided in 
the veteran's claims file and the other examinations.  The 
impression was left ptosis which did not interfere with 
vision; decrease in visual acuity, and macular pigmentary 
disruption which was unlikely related to any visual loss.  
Again, the examiner found no significant ocular sequelae 
including visual loss from the remote history of chlamydial 
keratoconjunctivitis.  

In June 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran's 
visual acuity in the left eye was 20/100- with no refractive 
error.  The remaining findings are as reported above.  The 
examiner again noted that the veteran made a point of 
emphasizing the importance of his chronic conjunctivitis 
resulting in a decrease in his visual acuity of the left eye.  
The examiner again stated that he felt very strongly that the 
decrease in visual acuity was not related to the remote 
history of keratoconjunctivitis.  

In May 2005, the veteran was examined by a private physician 
who stated that the veteran's left eye was stable.  Distance 
vision without correction was 20/100 in the left eye and 
20/30 in the right eye.  Near vision with correction was J10 
in the left eye and J3 in the right eye.  Anterior segment 
examination revealed applanation pressure of the left eye of 
17 millimeters Hg.  Slit lamp examination was unremarkable.  
Fundus examination of the left eye revealed a normal 
appearing optic disc with a cup to disc ratio of .2 
accompanied by several parapapillary chorioretinal scarring.  
The macula was intact.  Examination of the retinal periphery 
revealed punched out pigmented chorioretinal scars in the 
nasal quadrants at the equator.  Angiography of the left eye 
was unremarkable.  The impression was chorioretinal scarring 
secondary to the presumed ocular histoplasmosis syndrome.  

In May 2005, the veteran was afforded another VA examination.  
The veteran's uncorrected vision was 20/25 in the right eye.  
Vision in the left eye was 20/80 minus 1.  His uncorrected 
visual acuity was J3 in the right eye and J10 in the left 
eye.  His best corrected visual acuity was 20/20 in the right 
eye and 20/80 in the left eye.  The veteran's ocular 
alignment was normal on the left.  His pupils were 3 
millimeters, 2+ reactive, without afferent pupillary defects 
on the left.  His extraocular pressures motility and visual 
fields were normal.  His intraocular pressure on the left was 
17 millimeters Hg.  His lids revealed a mild ptosis on the 
left upper lid.  His MRD-1 measurements 1 millimeter on the 
left with normal levator functions.  His cup to disc ratio 
revealed 0.2 on the left.  The remaining findings are 
reported as above.  

The examiner stated that he had reviewed the veteran's claims 
file and had performed prior examinations.  He found no 
significant sequelae from the inservice infection.  The 
examiner indicated that the etiology of current visual loss 
was unknown.  The examiner also provided the same opinion 
that he had before, that the inservice eye problems did not 
result in vision loss.  

The veteran is service-connected for conjunctivitis of the 
left eye with decreased visual acuity.  This is the only 
service-connected disability which may be the basis for a 
rating.  In this case, the VA examiner does not believe that 
the veteran's left eye visual impairment is related to 
service.  Nevertheless, service connection is in effect based 
on visual acuity.  Overall, the competent medical evidence 
shows that the veteran's vision in his left eye is 20/100 or 
better which comes within the contemplated range for a 10 
percent rating.  There was one January 2001 testing showing 
20/400 and a private examination in January 2005 which showed 
uncorrected vision of J10.  However, all other testing before 
that time and after that time show that his visual acuity is 
20/100 or better and the January 2005 VA examination 
clarified that the J10 test result was uncorrected vision.  
The overall severity of the veteran's visual impairment is 
visual acuity of 20/100 or better.  Accordingly, he is 
appropriately rated as 10 percent disabling in the left eye.  

Consequently, the preponderance of the evidence is against a 
rating in excess of 10 percent for conjunctivitis with 
decreased visual acuity of the left eye.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a right eye disability is denied.  

An increased rating for conjunctivitis with decreased visual 
acuity of the left eye denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


